Citation Nr: 1015794	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-06 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private medical facility on December 15, 2008. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1965 to October 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2009 and March 2009 decisions 
of a Department of Veterans Affairs (VA) Medical Center 
(VAMC) in Bay Pines, Florida, which approved payment for 
services rendered on December 13, 2008, and December 14, 
2008, but denied reimbursement for service incurred on 
December 15, 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is not in effect for disability of the 
Veteran.

2.  On December 13, 2008, the Veteran was admitted to the 
Cape Coral Hospital for treatment of atrial fibrillation; the 
Veteran was discharged on December 15, 2008.  

3.  The medical evidence reveals that the Veteran's condition 
had stabilized as of December 14, 2008, that VA facilities 
were feasibly available for care, and that transfer to a VA 
medical facility could have been safely effectuated.  


CONCLUSION OF LAW

The requirements for payment or reimbursement of medical 
expenses incurred at a non-VA medical facility December 15, 
2008, are not met.  38 U.S.C.A. §§ 1725, 1728(a) (West 2002); 
38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1001(a), 17.1002(d) 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, with implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to 
notify and assist claimants in the development of claims.  
Because the claim in this case is governed by the provisions 
of Chapter 17 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable. See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras 
v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the 
fact that the VCAA is not controlling in these matters, the 
Board has reviewed the case for purposes of ascertaining that 
the Veteran has had a fair opportunity to present arguments 
and evidence in support of his claim for reimbursement of 
medical expenses, and, in fact, the Veteran was sent a VCAA 
notice letter in March 2009.  In short, the Board concludes 
from that review that the requirements for the fair 
development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and 
the Veteran has had ample notice of what might be required or 
helpful to his case.  For example, the March 2009 statement 
of the case provided the Veteran with the governing laws and 
regulations, as well as the basis for the denial of his 
claim.  The Veteran was provided opportunities to provide 
pertinent evidence in support of his claim, and all pertinent 
records from the Cape Coral Hospital have been obtained and 
associated with the claims folder.  Further development and 
expending of VA's resources is not warranted.  The Board's 
decision to proceed in adjudicating this claim does not 
therefore prejudice the Veteran. Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).



Discussion 

Again, a January 2009 decision by the VAMC in Bay Pines, 
Florida, approved payment for services rendered at a private 
medical facility on December 13, 2008, and December 14, 2008, 
and denied reimbursement for services incurred on December 
15, 2008.  The Veteran contends that he should be reimbursed 
for the entirety of his hospital, as the Cape Coral Hospital 
staff advised him that additional testing was required on 
December 15, 2008, prior to discharge. 

Applicable Laws and Regulations 

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a Veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
Veteran can be safely transferred to a Department facility.  
38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2009).

The admission of a Veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the 
case of an emergency that existed at the time of admission, 
an authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2009).

Nevertheless, VA may reimburse Veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered 
to a Veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a Veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; (4) For any illness, injury, or dental condition 
in the case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of hospital care or 
medical services for any of the reasons enumerated in § 
17.48(j); and

(b) Care and services not previously authorized were rendered 
in a medical emergency of such nature that delay would have 
been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728(a); 38 C.F.R. § 17.120 (2009).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2009).  To be eligible for 
reimbursement under this authority the appellant has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to his or her life or health (this standard would 
be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability). 38 C.F.R. § 17.1002 (2009).

If any one of the criteria is lacking, the benefit sought may 
not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; 
Zimick, 11 Vet. App. at 49; Malone, 10 Vet. App. at 547.

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA of 
treatment non-discretionary, if the Veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the  Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency 
treatment continued, once the definition of "emergency 
treatment" was met.  Under the former version, treatment is 
considered emergent until the Veteran is transferred safely 
to a Department facility or other Federal facility and such 
facility is capable of accepting such transfer.  Under the 
revised version, "emergency treatment" is continued until 
such time as the Veteran can be transferred safely to a 
Department facility or other Federal facility and such 
facility is capable of accepting such transfer; or (ii) such 
time as a Department facility or other Federal facility 
accepts such transfer if--(I) at the time the Veteran could 
have been transferred safely to a Department facility or 
other Federal facility, no Department facility or other 
Federal facility agreed to accept such transfer; and (II) the 
non-Department facility in which such medical care or 
services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.

Facts and Analysis 

Briefly, in the present case, the evidence shows that the 
Veteran presented to the Cape Coral Hospital emergency room 
on December 13, 2008, with complaints of abrupt onset of 
heart racing and slight chest discomfort.  He was admitted to 
the hospital on the same date for treatment of rapid atrial 
fibrillation.  On December 14, 2008, the Veteran's heart 
rhythm returned to normal (sinus rhythm).  Additional testing 
(i.e., echocardiogram and stress test) was conducted on 
December 15, 2008; the Veteran was subsequently discharged 
from the Cape Coral Hospital on the same date.   

The record shows that the claim for reimbursement for the 
aforementioned medical expenses incurred at Cape Coral 
Hospital was approved for the expenses incurred on December 
13, 2008, and December 14, 2008, but denied for expenses 
incurred on December 15, 2008. See the January 2009 statement 
by the Chief Medical Office (CMO) at the VAMC, Bay Pines.  
Specifically, the CMO determined the Veteran's medical 
condition had stabilized as of December 14, 2005; that VA 
facilities were feasibly available for care; and that 
transfer to a VA medical center could have been safely 
effectuated.  The Veteran disagreed with this determination, 
and the present appeal ensued.  

Again, the criteria for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment includes the requirement that the care is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other 
Federal facility. See 38 U.S.C.A. § 1725; 38 C.F.R. § 
17.1002. See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

In the present case, the evidence of record establishes that 
there was no longer a continued medical emergency once the 
Veteran had heart had returned to normal sinus rhythm on 
December 14, 2008.  This conclusion is supported by the 
competent medical evidence outlined below.  

Upon admission to the Cape Coral Hospital on December 13, 
2008, the medical record reflects treatment for symptoms of 
atrial fibrillation, rapid ventricular response (RVR), and 
chest discomfort.  At that time, an electrocardiogram 
revealed RVR, a heart rate in the 130s, and poor R wave 
progression.  A contemporaneous chest x-ray indicated no 
acute cardiopulmonary disease.  The Veteran's heart rate was 
ultimately controlled with an intravenous drip of Cardiezm 
bolus, although he remained in atrial fibrillation through 
December 13, 2008.  The Veteran reported that he was feeling 
better due to the slowing heart rate, and he was noted as 
"resting comfortably" on December 13, 2008. 

A progress note from December 13, 2008, indicates that the 
Veteran's heart rate had slowed "markedly," but that he 
remained in atrial fibrillation.  Echocardiogram and exercise 
stress tests were ordered for December 15, 2008.  Basil 
metabolic panel tests were within normal limits, as was his 
complete blood count; all other systems were negative.  

The hospitalization records from December 14, 2008, show that 
the Veteran's heart had returned to a normal sinus rhythm 
(NSR); his cardiac enzymes were negative; and he had no 
complaints of chest pain or shortness of breath.  He was 
continued on Coumadin and digoxin.  

On December 15, 2008, the Veteran underwent additional 
testing, including an echocardiogram and stress test, and he 
was discharged from the Cape Coral Hospital later that day.  

As noted above, in January 2009, the CMO determined that the 
Veteran had reached the point of medical stability on 
December 14, 2008; that VA facilities were feasibly available 
for care; and that transfer to a VA medical facility could 
have been safely effectuated.  

In a subsequent March 2009 determination, the CMO confirmed 
his prior review, stating that the initial day (December 13, 
2008) in the hospital was authorized for treatment of atrial 
fibrillation.  However, the Veteran reached the point of 
medical stability on December 14, 2008.  He reasoned that the 
Veteran's tropins (cardiac enzymes) were negative, and that 
his heart had returned to a normal sinus rhythm on December 
14, 2008.  Thus, care beyond December 14, 2008, was not 
authorized.  

After thorough review of the record, the Board finds that the 
criterion (d) of 38 U.S.C.A. § 1725 is not met in this case.  
Indeed, the preponderance of the medical evidence establishes 
that, as of December 14, 2008 (when the Veteran's heart rate 
had returned to normal sinus rhythm and cardiac enzymes were 
negative), the medical emergency had ended and the Veteran's 
condition was stable.  Therefore, as there was no "continued 
medical emergency of such a nature that the Veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility," criterion (d) is not met.

The Board acknowledges the Veteran's contentions that he 
requested to be transferred to a VA facility on several 
occasions, and that he was told that VA facilities were 
unavailable over the weekend. See VA Form 9, February 2009. . 
However, even if VA facilities were unavailable, the criteria 
for 38 U.S.C.A. § 1725 are conjunctive.  Absent evidence 
showing that the Veteran's situation constituted a medical 
emergency after December 14, 2008, the criterion (d) of 38 
U.S.C.A. § 1725 is not met; if even one of the nine 
conditions of that regulation are not satisfied, payment 
cannot be made.  As such, reimbursement of unauthorized 
medical expenses after the Veteran was stabilized, on 
December 14, 2008, is not warranted.

The Board empathizes with the Veteran's plight, particularly 
in light of his statement that the private hospital refused 
to release him after he had stabilized on the 14th.  The 
Board is bound in its decisions, however, by the regulations 
of the Department, instructions of the Secretary and 
precedent opinions of the General Counsel of the VA. 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2009).  
Thus, as the preponderance of the evidence is against the 
Veteran's claim, there is no reasonable doubt to resolve in 
his favor, and the claim must be denied. 38 C.F.R. §§ 3.102, 
4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER
Entitlement to payment or reimbursement for medical expenses 
incurred at a private medical facility on December 15, 2008, 
is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


